DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Bolea (US 2014/0228905 A1).
Regarding claim 1, Bolea discloses a device for treating obstructive sleep disordered breathing (eg. Abstract, Para. 2-4), comprising: a stimulation element (eg. Fig. 1, stimulation lead 60) to stimulate an upper airway patency-related nerve (eg. Abstract, Para. 127 and 361), according to a first stimulation protocol including alternating periods of stimulation and non-stimulation in which a timing of the stimulation periods is implemented without a sensing element for timing stimulation in multiple embodiments (eg. Para. 473 and 514, using a fixed stimulation duty cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated fixed duty cycles instead of adaptive such as Fig. 64C and Para. 470-474) to allow for stimulation to continue when a respiratory signal is lost (eg. Para. 473). Therefore, it is implied that the fixed cycle stimulation can be performed without using a sensing element for timing/synchronization purposes.
Regarding claim 2, Bolea discloses the timing of the stimulation periods being implemented without a sensing element for timing stimulation comprises the timing of the stimulation being implement without a sensing element for synchronization relative to sensed respiratory information (eg. Para. 473-474 and 514).
Regarding claim 3, Bolea discloses a duration of each respective stimulation period is based on a reference respiration-related parameter (eg. Para. 326 and 472-474).
Regarding claim 4, Bolea discloses the reference respiration-related parameter comprises a reference breathing pattern (eg. Para. 498-500, 639).
Regarding claim 5, Bolea discloses a duration of each respective stimulation period is greater than a duration of an inspiratory phase of the reference breathing pattern (eg. Para. 472-474).
Regarding claim 6, Bolea discloses the reference respiration-related parameter is based on stable respiration (eg. Para. 498-500, 639).
Regarding claim 7, Bolea discloses a duration of each respective stimulation period is greater than a duration of each respective non-stimulation period, wherein a combined duration of each respective stimulation period and of each respective non-stimulation period is less than the reference respiration-related parameter, which comprises a duration of a reference breath (eg. Para. 129, 420, period 514-516).
Regarding claim 8, Bolea discloses the combined duration of a respective one of the stimulation periods and of a respective one of the non-stimulation periods is no greater than a duration of a reference breathing pattern (eg. Para. 470, multiple pulses within a respiration cycle).
Regarding claim 9, Bolea discloses the duration of the respective stimulation periods remain uniform (Eg. Para. 501, can be uniform or non-uniform pulses).
Regarding claim 10, Bolea discloses the stimulation protocol is to deliver multiple stimulation periods within a duration of a reference breathing pattern (eg. Para. 470, multiple pulses within a respiration cycle).
Regarding claim 11, Bolea discloses the reference breathing pattern comprises at least one of: a historical patient-specific reference breathing pattern; and a multiple patient reference breathing pattern (eg. Para. 266, 296-298, and 494).
Regarding claim 12, Bolea discloses the stimulation protocol is to deliver multiple stimulation periods within a duration of an inspiratory phase of a reference breathing pattern (eg. Para. 420).
Regarding claim 13, Bolea discloses the combined duration of a respective one of the stimulation periods and of a respective one of the non-stimulation periods is greater than a duration of the reference breathing pattern (eg. Para. 474, 499, and 636).
Regarding claim 14, Bolea discloses the combined duration of a respective one of the stimulation periods and of a respective one of the non-stimulation periods is less than 30 percent of duration of a reference breathing pattern (eg. Para. 420).
Regarding claim 15, Bolea discloses the combined duration of a respective one of the stimulation periods and of a respective one of the non-stimulation periods is less than 20 percent of duration of the reference breathing pattern (eg. Para. 420).
Regarding claim 16, Bolea discloses a duration of a respective one of the stimulation periods is greater than a duration of a respective one of the non-stimulation periods (eg. Para. 474 and 481).
Regarding claim 17, Bolea discloses a respective one of the stimulation periods and a respective one of the non-stimulation periods are in a proportion of at least 1.5 to 1 (eg. 474 and 481).
Regarding claim 18, Bolea discloses a duration of a respective one of the stimulation periods exceeds the duration of a respective one of the non-stimulation periods by a factor of 3 (eg. Para. 474 and 481, 69% duty cycle as a non-limiting example). The Examiner asserts that it would be obvious to try stimulation with a duty cycle of 75% as it is a very similar range to the non-limiting example disclosed in Bolea and it would be obvious to try under routine optimization since there is a finite number of solutions due to a duty cycle being between 0 and 100% (See MPEP 2144.05 I-II).
Regarding claim 19, Bolea discloses a respective one of the stimulation periods and a respective one of the non-stimulation periods comprises a stimulation cycle, and wherein a duration of the respective one of the stimulation periods comprises at least 80 percent of a duration of the stimulation cycle (same reason as claim 18 rejection).
Regarding claim 20, Bolea discloses each respective stimulation period comprises continuous pulsed stimulation (eg. Para. 302 and 354).
Regarding claim 21, Bolea discloses the stimulation element comprises a non- cardiac, implantable electrode (eg. Fig. 1, stimulation lead 60) and the device comprises an implantable pulse generator (eg. Fig. 1, implanted pulse generator 50) electrically connectable to the implantable electrode (eg. Fig. 1, Para. 127).
Regarding claim 22, Bolea discloses a processor; and a non-volatile computer readable medium storing instructions, executable on the processor, to implement the first stimulation protocol (eg. Para. 136).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0112601 A1 and US 2012/0158091 A1 which teach stimulating a hypoglossal nerve to help treat obstructive sleep apnea.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                     /PAULA J STICE/Primary Examiner, Art Unit 3792